United States 12 Month Oil Fund, LP Exhibit 99.1 Monthly Account Statement For the Month Ended March 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (2,218,140) Unrealized Gain (Loss) on Market Value of Futures 14,603,200 Interest Income 32,842 ETF Transaction Fees 5,000 Total Income (Loss) $ 12,422,902 Expenses Investment Advisory Fee $ 72,764 SEC & FINRA Registration Expense 15,500 Brokerage Commissions 13,696 NYMEX License Fee 2,995 Non-interested Directors' Fees and Expenses 1,210 Prepaid Insurance Expense 126 Other Expenses 8,525 Total Expenses $ 114,816 Net Gain (Loss) $ 12,308,086 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 3/1/09 $ 138,786,595 Additions (500,000 Units) 13,952,421 Withdrawals (600,000 Units) (16,501,898) Net Gain (Loss) 12,308,086 Net Asset Value End of Period $ 148,545,204 Net Asset Value Per Unit (4,900,000 Units) $ 30.32 To the Limited Partners of United States 12 Month Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended March 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
